                                                                                       FILED
                                                                              2019 Feb-27 AM 09:51
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

GLEN D. JOHNSON,                                )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )   Civil Action No.:
                                                )   7:17-cv-00274-AKK-JHE
JOHN HUTTON, et al.,                            )
                                                )
      Defendants.                               )

                            MEMORANDUM OPINION

      The magistrate judge filed a report on January 10, 2019, recommending the

Defendants’ motions for summary judgment be granted. Doc. 31. Glen Johnson

filed objections to the report and recommendation on February 19, 2019. Doc. 36.

In his objections, Johnson restates his claims that ADOC Defendants Jefferson

Dunn, Willie Thomas, Deborah Toney, Willie Bennett, John Hutton, LePaul

Sewell, and Thomas Harbison failed to protect him from an inmate attack on

February 10, 2017, and retaliated against him for his complaints. Id. at 1-2, 4-5.

Johnson also realleges his claims that medical Defendant Shondrell Johnson failed

to adequately treat his injuries. Id. at 3-5.

      Viewing the facts in a light most favorable to Johnson, the ADOC

Defendants are entitled to summary judgment because there is no evidence that

these defendants were subjectively aware that inmate David Rogers posed a
substantial risk of serious harm to Johnson or knew that Rogers would attack

Johnson.1 See Farmer v. Brennan, 511 U.S. 825, 832-37 (1994); Brooks v.

Warden, 800 F.3d 1295, 1301 (11th Cir. 2015); Brown v. Hughes, 894 F.2d 1533,

1537 (11th Cir. 1990). Neither does Johnson demonstrate a causal link between

his complaints concerning the assault and his transfer to another facility in order to

state a claim for retaliation against the ADOC Defendants. See Douglas v. Yates,

535 F.3d 1316, 1321 (11th Cir. 2008).

       Lastly, while Johnson established that he suffered serious medical needs due

to the injuries he sustained as a result of the inmate attack, the evidence does not

show that Shondrell Johnson was deliberately indifferent to Johnson’s needs. At

most, Shondrell Johnson may have been negligent in failing to employ additional

methods in administering care to Johnson, but mere negligence in diagnosing or


1
      Johnson requests that the court compel the Defendants to submit the video surveillance of
the attack. Doc. 36 at 2. However, the ADOC Defendants have already stated in their motion
for summary judgment that the video of the attack was not preserved. Doc. 25-6, Hutton Aff.
Moreover, Rogers’ attack on Johnson is not in dispute.

      Johnson also alleges that Defendant John Hutton and Investigator Terry Loggins, who is
not a defendant in this action, failed to conduct an investigation into the assault. Doc. 36 at 2.
Johnson reasons that Hutton’s failure to investigate demonstrates deliberate indifference to his
safety. Id. However, Hutton’s failure to investigate does not implicate any constitutional right to
which Johnson is entitled. See generally Vinyard v. Wilson, 311 F.3d 1340, 1356 (11th Cir.
2002) (finding there is no constitutional right to an investigation concerning an excessive force
claim); see e.g., Stringer v. Doe, 503 Fed. App’x 888, 890-91 (11th Cir. 2013) (finding no
substantive due process right to an internal investigation by law enforcement); Mallory v. Hetzel,
No. 2:12-cv-1011-WHA, 2016 WL 5030469, at *14 (M.D. Ala. 2016) (failing to properly
investigate an inmate’s complaint does not rise to the level of a separate constitutional violation
because inmates do not enjoy a constitutional right to an investigation of any kind by
government officials).
                                                2
treating a medical condition is insufficient to support a constitutional claim. See

Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995).

       Having carefully reviewed and considered de novo all the materials2 in the

court file, including the report and recommendation and the objections thereto, the

magistrate judge’s report is hereby ADOPTED and the recommendation is

ACCEPTED. Accordingly, finding no genuine issues of material fact exist, the

court concludes that the Defendants’ motions for summary judgment on Johnson’s

Eighth Amendment claims are due to be granted. The court further concludes that

Johnson’s state law claims are due to be dismissed without prejudice pursuant to

28 U.S.C. § 1367(c)(3).

       DONE the 27th day of February, 2019.


                                              _________________________________
                                                       ABDUL K. KALLON
                                                 UNITED STATES DISTRICT JUDG

2
    In reviewing the evidence in the record, the court did not consider the impermissible legal
conclusions included in six affidavits submitted by Defendants Thomas, Toney, Bennet, Hutton,
Sewell, and Harbison. See docs. 25-2, 25-3, 25-4, 25-5, 25-7, and 25-8 (Each affidavit
identically ends with the statement “At no time did I violate the constitutional rights of inmate
Glen D. Johnson.”). The Eleventh Circuit and Federal Rule of Evidence 701 prohibit a “lay
person [who] is not qualified to make conclusions of law.” See Montgomery v. Aetna Cas. & Sur.
Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (“A witness also may not testify to the legal
implications of conduct; the court must be the jury’s only source of law.”); Hamilton v. Coffee
Health Grp., 949 F. Supp. 2d 1119, 1128 (N.D. Ala. 2013) (“A plaintiff’s opinion that
discrimination motivated an employment action is not an admissible lay opinion because it is not
helpful in that it merely tells the jury what result to reach.”); KW Plastics v. U.S. Can Co., 131 F.
Supp. 2d 1265, 1273–74 (M.D. Ala. 2001) (“[Rule 701] requires that the witness perceive
something firsthand and that the witness’s perception provide a truly rational basis for his or her
opinion.”).

                                                 3
